 LOCAL 32B-32J, SEIULocal 32B-32J Service Employees InternationalUnion, AFL-CIO (Star Security Systems, Inc.)and Monty Greys. Case 29-CB-4636February 11, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 17, 1982, Administrative LawJudge Arthur A. Herman issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder, as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that Respondent,Local 32B-32J Service Employees InternationalUnion, AFL-CIO, New York, New York, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Delete paragraph l(a) and substitute the fol-lowing:"(a) Causing Star Security Systems, Inc., tomake retroactive dues deductions from the pay ofemployees for a period prior to 30 days after theexecution date of the contract with Star SecuritySystems, Inc."2. Substitute the attached Appendix B for that ofthe Administrative Law Judge.I The Administrative Law Judge found, and we agree, that the Re-spondent Union violated Sec. 8(bXIXA) of the Act by causing the Em-ployer to make retroactive dues deductions for a period prior to the ex-ecution date of the collective-bargaining agreement. While the Adminis-trative Law Judge further concluded that such conduct also violated Sec.8(bX2) of the Act, we find it unnecessary to consider or pass on thisholding since it cannot affect the scope of the remedy.266 NLRB No. 32APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause Star Security Systems,Inc., to make retroactive dues deductions fromthe pay of employees for a period prior to 30days after the execution date of the contractwith Star Security Systems, Inc.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WILL reimburse or refund to the em-ployees listed on Appendix A attached to theAdministrative Law Judge's Decision the dueswhich were unlawfully deducted and transmit-ted to us plus interest.LOCAL 32B-32J, SERVICE EMPLOY-EES INTERNATIONAL UNION, AFL-CIODECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge:This case was heard by me on May 17, 1982, in Brook-lyn, New York, pursuant to a charge filed by MontyGreys, an individual, and served by certified mail onAugust 4, 1981, and a complaint issued on September 30,1981. The complaint presents two questions: (1) whetherLocal 32B-32J Service Employees International Union,AFL-CIO, herein called the Union or Respondent, vio-lated Section 8(bXIXA) and (2) of the National LaborRelations Act by causing Star Security Systems, Inc.,herein called the Employer, to deduct afid transmit duesof employees to the Union for a period prior to 30 daysafter the execution of their collective-bargaining agree-ment; and (2) did the Union, in violation of Section8(bX)(A), fail and refuse to furnish information to itsemployees concerning the reason for the deduction ofthe dues. Respondent has admitted certain facts, but itdenies all allegations that it has committed any unfairlabor practices.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the ablebriefs filed by the General Counsel and Respondent Imake the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERStar Security, a New York corporation, is engaged inproviding security services. During the 12 months priorto the issuance of this complaint, a representative period,137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStar Security performed services valued in excess of$50,000 for various enterprises engaged in interstate com-merce by virtue of the fact that they receive goods andmaterials valued in excess of $50,000 directly from firmslocated outside New York State. Respondent admits, andI find, that Star Security is an employer within the mean-ing of Section 2(2) of the Act, and that it is engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE RESPONDENT LABOR ORGANIZATIONIt is admitted and I find that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. TheUnion acknowledges, and I find, that Aaron Reid, a busi-ness agent for the Union, is, and has been, an agent ofthe Union within the meaning of Section 2(13) of theAct.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts are not in dispute concerning the deductionof dues retroactively. Star Security was awarded a con-tract to supply guard services on the Queens Collegecampus for the City University of the city of New York.This service began on July 1, 1980, and Star employed47-50 guards for this purpose. In November 1980, theEmployer was notified by the New York State LaborRelations Board that two labor organizations' were in-terested in representing these employees. The state boardheld an election among the employees and, on or aboutDecember 29, 1980, Respondent was certified as the ex-clusive representative of Star Security employees. There-after, negotiations between the Union and the Employerensued, and were finalized by a letter of acceptancedated March 27, 1981 (G.C. Exh. 4), adopting the 1978Service Employees Association Agreement with modifi-cations and making it effective retroactively to July 1,1980.2 During the months of March and April 1981,most of the employees in the unit signed dual purposecards for the Union-applications for membership andauthorizations to deduct dues, initiation fees, and assess-ments.3Robert Stabile, the Employer's labor relationsmanager, testified that pursuant to a conversation he hadwith Kevin McCulloch, Respondent's assistant to thepresident, it was agreed that dues would be deductedcommencing March 1, 1981.4Actually, the Employer'srecords show that dues was first deducted from wagesfor the month of April 1981.5Thereafter, according toStabile's testimony, the Employer received a dues remit-tance report from the Union for May 1981, whichshowed retroactive dues due in the arrears column. Sta-I Respondent and Teamsters Local 803.' The collective-bargaining agreement contains a valid union-shopclause and a dues-checkoff provision. (See G.C. Exh. 3.)3 See G.C. Exhs. 2(a)-(n). Of the 42 cards submitted, 25 were executedby employees prior to March 27, 1981, and only I was executed afterApril 27, 1981.4 This conversation was memorialized by a note written by Stabile tohimself on March 20, 1981 (G.C. Exh. 5), and a memo by Stabile to theEmployer's payroll office in Corona, New York (G.C. Exh. 6).s See G.C. Exh. 7.bile called McCulloch and was advised that the Unionhad decided to take retroactive dues. Pursuant to that re-quest, the Employer deducted dues from its employees'wages retroactive to August 1, 1980. On cross-examina-tion Stabile stated that the Union, at no time, sought tohave any employee discharged or otherwise discriminat-ed against because of his failure to pay dues or to meetthe requirements of the union-security clause in the con-tract. The Employer ceased servicing Queens College onJune 30, 1981.The General Counsel's second and last witness was theCharging Party, Monty Greys, whose testimony relatedto the second issue in the case, i.e., failure and refusal tofurnish information to employees concerning the deduc-tions. Greys testified that he had been employed as aguard at Queens College before Star was awarded thecontract, and that he continued to work there as an em-ployee of Star. Greys stated that during the month ofMay 1981, in three consecutive paychecks, deductions ofdues from his wages were made totaling $100, where-upon he and about 30 other employees sought and had ameeting with Aaron Reid, Respondent's business agent,in the security house at Queens College, seeking an ex-planation for the deduction. Reid advised them that hedid not know the reason for the deduction but that hewould find out and get back to them on it. According toGreys, Reid never got back to them. However, on cross-examination, Greys stated that although he never at-tempted to contact Reid again, other employees did andthat, in fact, Reid held another meeting with employeeson the 8 a.m. shift, which Greys did not attend.B. The Alleged Violations of the ActThe initial issue before me is whether the Union vio-lated Section 8(b)(1)(A) and (2) of the Act by causingthe Employer to deduct dues of employees for a periodof time prior to the execution of the collective-bargain-ing agreement, which contained a valid union-securityclause and also provided for checkoff of union dues.The Board has long held that a union-security clausemay not be applied retroactively.8 It also is well estab-lished that the date of execution, not the effective date ofa collective-bargaining agreement, governs the validityof such a clause.7In the instant case, no contract existedprior to March 27, 1981, when the Employer and theUnion executed the agreement; therefore, no obligationto pay dues prior to that date existed.Respondent contends, however, that at no time did theUnion coerce the employees or threaten to take anyaction against them for their failure to pay retroactivedues and it further asserts that each employee voluntarilyexecuted dues-checkoff authorizations which provided:I do hereby authorize my employer to deduct...from my wages earned and to be earned by mewhile employed. ..such amounts as the Union shallfrom time to time, in accordance with its constitu-Namm's, Inc., 102 NLRB 466 (1953).Local 25, International Brotherhood of Teamsters Chauffeurs Ware-housemen and Helpers of Amenrica (Tech Weld Corporation), 220 NLRB 76(1975).138 LOCAL 32B-32J, SEIUtion and bylaws, require as monthly dues and anyamounts as may be hereafter be levied by the Unionas initiation fees or assessments. ... [Emphasis sup-plied.]It argues that based on the specific language, "from mywages earned and to be earned," the employees were puton notice that a request for retroactive dues might bemade.While it has been held that an employee may voluntar-ily pay dues for a period before the execution of anagreement,8that freedom of choice has not been afford-ed the employees in the instant case. The very nature ofthe dual-purpose card was such that it did not allow theemployees the choice to refrain or not from paying ret-roactive dues while agreeing to pay periodic duesthrough a dues-checkoff authorization. And the fact that25 of these dual-purpose cards were signed by employeesprior to the execution of collective-bargaining agree-ment, i.e., at a time when membership in the Union wasnot a requirement for retention of employment, does notalter the effect of the dual-purpose cards on the employ-ees.Also, Respondent attempts to distinguish the Namm'scase, supra, from the instant case by pointing out thatunlike the Namm case, the Union herein never condition-ed "good standing" status upon payment of back dues,9nor did the Union threaten to discharge or cause anyoneto be discharged for failure to pay back dues. In view ofthe fact that the Employer so readily complied with theUnion's request for back dues and forwarded the moneysto the Union, there was no necessity for the Union tothreaten or cause any employee to be discharged. But,even so, as the Board said in Namm's: ". ..the Union'srequirement of back dues to achieve membership in goodstanding, which the union-shop agreement made a condi-tion of employment, necessarily conveyed the impliedthreat to employees that they risked discharge if theyfailed to comply, as was forcefully demonstrated in em-ployee Goldes' discharge ...." In reaching this conclu-sion, the Board overruled the Administrative Law Judgedespite his finding that no request was made by theunion to the company for the discharge of employeeswho refused to tender the back dues.Inasmuch as any dues obligation under the union-secu-rity clause herein could only have started to accrue fromthe date of the contract's execution March 27, 1981, andnot the date to which the contract was made retroactiveJuly 1, 1980, I find that by causing the Employer totransmit back dues from August 1, 1980, the Union vio-lated Section 8(b)(2) and (1)(A) of the Act.'°I shalltherefore order that Respondent cease and desist fromsuch activity and that it reimburse the affected employ-ees for dues deducted during the retroactive period. '* International Union of District 50, et al., UMW (Ruberoid Company),173 NLRB 87, fn. 2 (1968).9 I find that the dual-purpose card plus the union-security clause in thecollective-bargaining agreement certainly did condition "good standing"status upon payment of back dues.'o Namm 's supra.'t During the course of the hearing, pursuant to a stipulation of theparties, I received into evidence the Employer's payroll records of theemployees from whom dues was deducted and transmitted to the Union.Insofar as the second allegation is concerned, i.e.,whether the Union failed and refused to furnish the em-ployees with information regarding the deductions, I finda failure on the part of the General Counsel to offer suf-ficient proof to sustain the allegation. I found Greys tobe a most reluctant witness on cross-examination, imbuedwith a passion not to answer Respondent's counsel'spoignant questions, but to argue with him instead. De-spite this attitude, Respondent's counsel did succeed ingetting Greys to admit that Reid did have a secondmeeting with employees, and I draw an inference fromthat that he conveyed to them the information they hadsought at the first meeting. Under the circumstances, Iconclude that the General Counsel has not met hisburden of proof necessary to sustain the allegation, and Itherefore shall dismiss that portion of the complaint. 12CONCLUSIONS OF LAW1. Star Security Systems, Inc., is, and at all times mate-rial herein has been, engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Respondent, Local 32B-32J Service Employees In-ternational Union, AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.3. By causing Star Security to deduct union dues fromthe wages of its employees for a period prior to 30 daysafter the execution of their collective-bargaining agree-ment, and transmit said moneys to the Union, Respond-ent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(bXI)(A) and (2) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent did not engage in any other conductviolative of Section 8(b)(1)(A) of the Act as alleged inthe complaint.REMEDYAs Respondent has been found to have engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Having found that Respondent has caused the unlaw-ful deduction of dues from employees, I shall recom-mend that it be required to reimburse the employees forthe moneys so exacted, plus interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section(See G.C. Exh. 8.) Thereafter, the General Counsel saw fit to attach tohis brief a listing of the affected employees and the amounts of retroac-tive dues that were unlawfully deducted from their wages. I hereby in-corporate the listing into my Decision as "Appendix A" [omitted frompublication] for purposes of compliance with my recommended Order.12 In reaching this conclusion, I also rely on the General Counsel'sfailure to demonstrate that the Union has acted in an arbitrary, discrimi-natory, or bad-faith manner.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10(c) of the Act, I hereby issue the following recom-mended:ORDER'The Respondent, Local 32B-32J Service EmployeesInternational Union, AFL-CIO, New York, New York,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing Star Security Systems, Inc., or any otheremployer, to deduct union dues from the wages of em-ployees for a period prior to 30 days after the executionof any collective-bargaining agreement to which it is aparty, and transmit said moneys to the Union.(b) In any like or related manner restraining or coerc-ing employee members in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Reimburse or refund to the employees listed on"Appendix A" [omitted from publication] the dueswhich were unlawfully deducted and transmitted to theUnion, plus interest as set forth above in the section ofthis Decision entitled "Remedy."13 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Post at Respondent's business office and meetinghall copies of the attached notice marked "AppendixB."'4Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Mail to the Regional Director for Region 29 copiesof the aforementioned notice for posting by the Employ-er, if willing, in places where notices to employees arecustomarily posted, copies of said notices, to be providedby the Regional Director for Region 29, shall, afterbeing duly signed by Respondent's official representative,be forthwith returned to the Regional Director for suchposting.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the remainder of thecomplaint be, and it hereby is, dismissed.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."140